IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42422

STATE OF IDAHO,                                 )    2015 Unpublished Opinion No. 644
                                                )
       Plaintiff-Respondent,                    )    Filed: September 24, 2015
                                                )
v.                                              )    Stephen W. Kenyon, Clerk
                                                )
TODD CHARLES MITCHELL,                          )    THIS IS AN UNPUBLISHED
                                                )    OPINION AND SHALL NOT
       Defendant-Appellant.                     )    BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Order denying motion to suppress, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Nicole L. Schafer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GUTIERREZ, Judge
       Todd Charles Mitchell appeals from the district court’s order denying his motion to
suppress. Specifically, Mitchell argues the district court erred in determining there was probable
cause to support a search warrant. He requests that this Court vacate the order denying the
motion to suppress and vacate the district court’s judgment and commitment. For the reasons
discussed below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In March 2014, an informant contacted law enforcement to report that Mitchell sold him
methamphetamine from Mitchell’s home. An officer and the informant drove to the home that
reportedly belonged to Mitchell and confirmed Mitchell resided in the home.           The officer
showed the informant a photograph of Mitchell, and the informant confirmed it was the same


                                                1
man who sold him and his companions methamphetamine. A car parked out front of Mitchell’s
home belonged to a man whom the officer knew through drug-related incidents. Based on these
circumstances, the officer submitted an affidavit in support of probable cause and applied for a
search warrant, which was granted. The search produced methamphetamine.
        The State charged Mitchell with possession of a controlled substance with the intent to
deliver.   Mitchell filed an unsuccessful motion to suppress, arguing there was insufficient
probable cause to grant a search warrant. Mitchell entered a conditional guilty plea, reserving
the right to challenge the denial of his motion to suppress. Mitchell appeals, arguing the district
court abused its discretion in denying his motion to suppress.
                                                  II.
                                             ANALYSIS
        The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the district court’s findings of fact which are
supported by substantial evidence, but we freely review the application of constitutional
principles to the facts as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct.
App. 1996). Mitchell does not dispute the district court’s factual findings. Instead, Mitchell
contends that those facts failed to establish probable cause. Specifically, Mitchell argues that the
search warrant lacked probable cause because the informant’s veracity was not established
through either a finding of past reliability or present credibility.
        When probable cause to issue a search warrant is challenged on appeal, the reviewing
court’s function is to ensure that the district court had a substantial basis for concluding that
probable cause existed. Illinois v. Gates, 462 U.S. 213, 238-39 (1983); State v. Josephson, 123
Idaho 790, 792, 852 P.2d 1387, 1389 (1993); State v. Lang, 105 Idaho 683, 684, 672 P.2d 561,
562 (1983). In this evaluation, great deference is paid to the district court’s determination.
Gates, 462 U.S. at 236; State v. Wilson, 130 Idaho 213, 215, 938 P.2d 1251, 1253 (Ct. App.
1997). The test for reviewing the district court’s action is whether it abused its discretion in
finding that probable cause existed. State v. Holman, 109 Idaho 382, 387, 707 P.2d 493, 498 (Ct.
App. 1985). When a search is conducted pursuant to a warrant, the burden of proof is on the
defendant to show that the search was invalid. State v. Kelly, 106 Idaho 268, 275, 678 P.2d 60,
67 (Ct. App. 1984).
        The Fourth Amendment to the United States Constitution states that:

                                                   2
       The right of the people to be secured in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated; and no Warrants
       shall issue, but upon probable cause, supported by Oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized.
Article I, Section 17, of the Idaho Constitution is virtually identical to the Fourth Amendment,
except that “oath and affirmation” is termed “affidavit.” In order for a search warrant to be
valid, it must be supported by probable cause to believe that evidence or fruits of a crime may be
found in a particular place. Probable cause is determined by examining the totality of the
circumstances and making:
       a practical, common-sense decision whether, given all the circumstances set forth
       in the affidavit before [the court], including the “veracity” and “basis of
       knowledge” of persons supplying hearsay information, there is a fair probability
       that contraband or evidence of a crime will be found in a particular place.
Wilson, 130 Idaho at 215, 938 P.2d at 1253 (quoting Gates, 462 U.S. at 238).
       Where the person providing information is a “citizen informant,” inclusion of his or her
name and address in the warrant affidavit will, alone, be sufficient to show the informant’s
veracity and reliability. State v. O’Bryan, 96 Idaho 548, 552, 531 P.2d 1193, 1197 (1975).
However, where the informant is part of the “criminal milieu,” more information is necessary.
Dunlap v. State, 126 Idaho 901, 907, 894 P.2d 134, 140 (Ct. App. 1995). This further evidence
of veracity and reliability may be provided by the informant’s acknowledgement that he or she
has participated in criminal activity.
       People do not lightly admit a crime and place critical evidence in the hands of the
       police in the form of their own admissions. Admissions of crime, like admissions
       against proprietary interest, carry their own indicia of credibility--sufficient at
       least to support a finding of probable cause to search. That the informant may be
       paid or promised a “break” does not eliminate the residual risk and opprobrium of
       having admitted criminal conduct.
United States v. Harris, 403 U.S. 573, 583-84 (1971). If the informant is identified in the
warrant affidavit, the “risk and opprobrium” from acknowledgement of criminal conduct is
correspondingly greater, and thus the hearsay assertions of the known informant may be given
more credibility.    People v. Trontell, 533 P.2d 1124, 1126 (Colo. 1975).         Although such
admissions may not always be dispositive of the reliability and credibility of the informant,
Harris, 403 U.S. at 584, when coupled with other indicia of reliability in the affidavit, they will
support a finding of probable cause.


                                                3
       Here, the informant, who belonged to a criminal milieu, contacted law enforcement and
indicated he wanted to provide information to a drug task force officer. After a detective reached
out to the informant, the informant provided information about Mitchell selling
methamphetamine out of his home on three occasions. The first time, the informant waited in his
vehicle while his companions went inside Mitchell’s home to purchase methamphetamine. On
the second occasion, the informant personally observed Mitchell sell methamphetamine. The
informant then smoked the methamphetamine in Mitchell’s home. The last time the informant
visited Mitchell’s home, he witnessed Mitchell sell an eight ball of methamphetamine to his
companion.     Acknowledging his own criminal conduct, the informant admitted they all
proceeded to smoke the methamphetamine after the sale. The informant also admitted that he
knew what methamphetamine looked like because he used it “on and off again all of his life.”
       As both parties note, this case is similar to Dunlap. In that case, an informant told law
enforcement that she saw drugs in the defendant’s home and recognized the drugs because she
had used them in the past. Id. at 907, 894 P.2d at 140. She also admitted she was present when
the defendant cooked cocaine. We concluded that the informant’s knowledge based on personal
observation, her knowledge of the premises, the location of certain items, and her knowledge of
drug usage and manufacture were sufficient indicia of reliability, and the information in the
warrant affidavit established probable cause.
       Likewise here, there is probable cause to issue a search warrant. The informant had
experience with use of methamphetamine and personally observed Mitchell selling and using
methamphetamine. Moreover, the informant visited Mitchell’s home three times and went inside
the home and observed the use and sale of methamphetamine on two occasions. Collectively,
the informant’s knowledge based on previous observations provided sufficient indicia of
reliability, which leads us to conclude that probable cause existed to issue a search warrant.
                                                II.
                                         CONCLUSION
       The district court did not abuse its discretion in finding that probable cause existed.
Accordingly, we affirm the district court’s denial of Mitchell’s motion to suppress.
       Chief Judge MELANSON and Judge HUSKEY CONCUR.




                                                 4